SULLIVAN, Chief Judge
(dissenting):
I respectfully dissent from the majority’s opinion for the reasons set forth in my separate opinion in United States v. McGrath, 39 MJ 158, 169 (CMA 1994). Specifically, the Court of Military Review erred by relying on *350corroborating evidence, i.e, the testimony of the clinical psychologist and appellant’s confession, in concluding that the military judge did not abuse his discretion in admitting the victim’s out-of-court statement. 36 MJ 870, 881 (1993). Therefore, I would reverse the decision of the appellate court below and remand this case to that court for further reconsideration in light of Idaho v. Wright, 497 U.S. 805, 110 S.Ct. 3139, 111 L.Ed.2d 638 (1990). See United States v. McGrath, supra (Sullivan, C.J., dissenting). In light of my resolution of the second granted issue, I need not comment on the other granted issues.